ESTOPINAL, J.
The parties to this suit having entered into a written stipulation that the judgment of the District Court herein should be reversed and the case remanded m order to make the heirs of Mrs. M. Koen parties to the same, it is ordered, adjudged and decreed that the judgment appealed from be reversed and set aside, and it is now ordered that the case be remanded to the District Court in order that the heirs of Mrs. M. Koen be made parties thereto, and to be otherwsie proceeded with according to law, all costs to await the final determination of the cause.